Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report of Hercules Capital, Inc. (formerly known as Hercules Technology Growth Capital, Inc.; the “Company”) on Form 10-K for the year ended December31, 2015 (the “Report”) as filed with the Securities and Exchange Commission on the date hereof, I, Mark Harris, Chief Financial Officer (Principal Accounting Officer) of the Company, certify, to the best of my knowledge, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 25, 2016 By: /S/ MARK HARRIS Mark Harris Chief Financial Officer (Principal Accounting Officer)
